Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2006 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. Condensed Consolidated Financial Statements for the three-month and nine-month periods ended September 30, 2006 and 2005 and Report of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors and Stockholders Aracruz Celulose S.A. Aracruz, Espírito Santo, Brazil 1. We have reviewed the accompanying condensed consolidated balance sheet of Aracruz Celulose S.A. and subsidiaries (the Company) as of September 30, 2006 and the related condensed consolidated statements of operations for the three-month and nine-month periods ended September 30, 2006 and 2005, and changes in stockholders equity and cash flows for the nine-month periods ended September 30, 2006 and 2005, all expressed in United States dollars. These financial statements are the responsibility of the Company's management. 2. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 3. Based on our reviews, we are not aware of any material modifications that should be made to the condensed financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. 4. We have previously audited in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company as of December 31, 2005, and the related consolidated statements of operations, changes in shareholders equity, and cash flows for the year then ended (not presented herein) and, in our report dated January 10, 2006, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2005 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Rio de Janeiro, Brazil, October 5, 2006 /s/ Deloitte Touche Tohmatsu Auditores Independentes Condensed Consolidated Balance Sheets (Unaudited) (Expressed in thousands of United States dollars, except number of shares) September 30, December 31, Assets Current assets Cash and cash equivalents 110,576 34,114 Short-term investments 499,855 521,613 Accounts receivable, net Securitization program 234,317 232,311 Other 27,748 20,995 Inventories 217,149 173,873 Deferred income tax 19,268 14,439 Recoverable income and other taxes 108,030 89,727 Prepaid expenses and other current assets 14,344 7,733 1,231,287 1,094,805 Property, plant and equipment, net 2,104,138 2,068,547 Investment in affiliated company 311,134 298,925 Goodwill 207,050 207,050 Other assets Advances to suppliers 74,528 64,343 Restricted deposits for legal proceedings 22,109 20,476 Recoverable income and other taxes 4,177 3,832 Other 4,730 6,027 105,544 94,678 Total Assets 2 Condensed Consolidated Balance Sheets (Unaudited) (Expressed in thousands of United States dollars, except number of shares) September 30, December 31, Liabilities and Stockholders' equity Current liabilities Suppliers 92,860 84,839 Payroll and related charges 24,531 19,525 Income and other taxes 40,077 21,492 Current portion of long-term debt Related party 63,942 59,130 Other 23,207 145,276 Short-term debt - export financing and other 4,600 80,496 Accrued finance charges 16,004 7,116 Interest payable on stockholders' equity 38,196 65,947 Other accruals 7,080 1,344 310,497 485,165 Long-term liabilities Long-term debt Related party 172,948 204,665 Other 1,023,045 805,620 Deferred income tax 87,225 56,366 Tax assessments and litigation contingencies (Note 8) 220,495 214,596 Suppliers 4,097 9,988 Other 30,044 22,851 1,537,854 1,314,086 Minority interest 704 331 Stockholders' equity Share capital - no-par-value shares authorized, issued and outstanding Preferred stock Class A - 38,012,833 shares as of September 30, 2006 and 38,022,178 shares as of December 31, 2005 31,097 31,105 Class B - 539,150,588 shares as of September 30, 2006 and 539,141,243 shares as of December 31, 2005 583,399 583,391 Common stock - 455,390,699 shares as of September 30, 2006 and December 31, 2005 297,265 297,265 Treasury stock Class B preferred stock - 1,483,200 shares as of September 30, 2006 and December 31, 2005 and Common stock - 483,114 shares as of September 30, 2006 and December 31, 2005 (2,639) (2,639) Total share capital 909,122 909,122 Appropriated retained earnings 1,090,359 1,012,799 Unappropriated retained earnings 110,617 42,502 2,110,098 1,964,423 Total Liabilities and Stockholders' equity 3,959,153 3,764,005 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Condensed Consolidated Statements of Operations (Expressed in thousands of United States dollars, except number of shares and per-share amounts) (Unaudited) Three-month period Nine-month period ended September 30 ended September 30 Operating revenues Sales of eucalyptus pulp Domestic 20,340 19,308 53,795 47,141 Export 468,869 350,921 1,336,205 1,035,355 489,209 370,229 1,390,000 1,082,496 Sales taxes and other deductions 57,204 45,283 166,576 135,722 Net operating revenues 432,005 324,946 1,223,424 946,774 Operating costs and expenses Cost of sales 261,192 184,522 759,543 531,439 Selling 17,809 16,183 55,806 46,410 Administrative 19,249 8,782 39,769 22,718 Other, net 5,102 (4,442 ) 12,503 11,901 303,352 205,045 867,621 612,468 Operating income 128,653 119,901 355,803 334,306 Non-operating (income) expenses Financial income (39,772 ) (38,032 ) (146,930 ) (107,197) Financial expenses 38,344 30,395 119,168 104,872 Gain on currency remeasurement, net (464 ) (10,479 ) (6,934 ) (28,912) Other, net (375 ) (2 ) (549) (1,892 ) (18,491 ) (34,698 ) (31,786) Income before income taxes, minority interest and equity in results of affiliated companies 130,545 138,392 390,501 366,092 Income tax expense (benefit) Current (13,575 ) (3,754 ) 23,541 78,111 Deferred 6,471 47,101 26,036 34,976 (7,104 ) 43,347 49,577 113,087 Minority interest 184 (208 ) 373 (185) Equity in results of affiliated companies (5,743 ) 23,213 12,292 54,439 Net income 143,208 72,040 328,259 198,751 4 Condensed Consolidated Statements of Operations (Expressed in thousands of United States dollars, except number of shares and per-share amounts) (Unaudited) (Continued) Three-month period Nine-month period ended September 30 ended September 30 Basic and diluted earnings per share Class A preferred stock 0.145 0.073 0.332 0.201 Class B preferred stock 0.145 0.073 0.332 0.201 Common stock 0.132 0.066 0.302 0.183 Weighted-average number of shares outstanding (thousands) Class A preferred stock 38,013 38,022 38,019 38,022 Class B preferred stock 537,667 537,684 537,661 537,753 Common stock 454,908 454,908 454,908 454,908 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Condensed Consolidated Statements of Cash Flows (Expressed in thousands of United States dollars) (Unaudited) Nine-month period ended September 30, Cash flows from operating activities Net income 328,259 198,751 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and depletion 162,302 157,642 Equity results of affiliated company 12,292 54,439 Deferred income tax 26,036 34,976 Gain on currency remeasurement (6,934 ) (28,912) Loss on sale of equipment 59 1,000 Decrease (increase) in operating assets Accounts receivable, net (17,231) 4,389 Interest on short-term investments 8,281 (61,223 ) Inventories, net (43,276) (38,721) Recoverable income taxes (12,905) (38,539) Other (4,942 ) (5,759) Increase (decrease) in operating liabilities Suppliers (549) (8,452) Payroll and related charges 4,080 3,787 Tax assessment and litigation contingencies 10,630 52,694 Accrued finance charges 8,848 2,887 Other 9,008 3,845 Net cash provided by operating activities 483,958 332,804 Cash flows from investing activities Short  term investments Applications (116,784) (17,767) Redemptions 173,631 54,754 Proceeds from sale of equipment 326 505 Investments in affiliate (24,500) (47,330 ) Additions to property, plant and equipment (198,266) (102,222 ) Net cash used in investing activities (165,593) (112,060 ) 6 Condensed Consolidated Statements of Cash Flows (Expressed in thousands of United States dollars) (Unaudited) (Continued) Nine-month period ended September 30, Cash flows from financing activities Short-term debt, net (74,748) 97,587 Long-term debt New Borrowings Other 809,000 25,000 Repayments Related parties (47,515) (41,041) Other (711,689) (99,124) Treasury stock (351) Dividends and interest on stockholders equity paid (214,793) (132,159) Net cash used in financing activities (239,745) (150,088) Effect of exchange rate changes on cash and cash equivalents (2,158 ) 6,503 Increase in cash and cash equivalents 76,462 77,159 Cash and cash equivalents, beginning of the period 34,114 36,474 Cash and cash equivalents, end of the period 110,576 113,633 Supplementary cash flow information Interest paid 56,372 51,286 Income taxes paid 19,470 155,743 The accompanying notes are an integral part of these condensed consolidated financial statements 7 Condensed Consolidated Statement of Changes in Stockholders Equity (Expressed in thousands of United States dollars, except number of shares) (Unaudited) Nine-month period ended September 30, 2006 Nine-month period ended September 30, 2005 Shares US$ Shares US$ Share capital Preferred stock  Class A Balance, January 1 38,022,178 31,105 38,022,178 31,105 Conversion to Class B stock (9,345) (8) Balance, September 30 38,012,833 31,097 38,022,178 31,105 Preferred stock - Class B Balance, January 1 539,141,243 583,391 539,141,243 583,391 Conversion from Class A stock 9,345 8 Balance, September 30 539,150,588 583,399 539,141,243 583,391 Common stock Balance, January 1 and September 30 455,390,699 297,265 455,390,699 297,265 Treasury stock Balance, January 1 (1,966,314) (2,639) (1,861,114) (2,288) Treasury stock acquired (105,200) (351) Balance, January 1 and September 30 (1,966,314) (2,639) (1,966,314) (2,639) Balance carried forward 1,030,587,806 909,122 1,030,587,806 909,122 8 Condensed Consolidated Statement of Changes in Stockholders Equity (Expressed in thousands of United States dollars, except number of shares) (Unaudited) (Continued) Nine-month period ended September 30, 2006 Nine-month period ended September 31, 2005 Shares US$ Shares US$ Balance brought forward 1,030,587,806 909,122 1,030,587,806 909,122 Appropriated retained earnings Investments reserve Balance, January 1 823,434 482,013 Transfer from unappropriated retained earnings 63,058 93,747 Balance, September 30 886,492 575,760 Fiscal-incentive reserve Balance, January 1 69,300 53,819 Transfer from unappropriated retained earnings 5,307 19,176 Balance, September 30 74,607 72,995 Legal reserve Balance, January 1 120,065 83,695 Transfer from unappropriated retained earnings 9,195 16,278 Balance, September 30 129,260 99,973 Total balance, September 30 1,090,359 748,728 Unappropriated retained earnings Balance, January 1 42,502 285,287 Net income 328,259 198,751 Dividends and interest on stockholders equity (182,584) (119,493) Transfer to appropriated retained earnings (77,560) (129,201) Balance, September 30 110,617 235,344 Total stockholders equity 1,030,587,806 2,110,098 1,030,587,806 1,893,194 The accompanying notes are an integral part of these condensed consolidated financial statements. 9 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 1 Summary of significant accounting policies The unaudited condensed consolidated financial statements of Aracruz Celulose S.A. (the "Company") for the nine-month periods ended September 30, 2006 and 2005 are based upon accounting policies and methods consistent with those used and described in the Companys annual report. In the opinion of management, the said financial statements include all adjustments, consisting only of normal recurring adjustments that are necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the interim periods presented. The results for the first nine months of the year may not necessarily be indicative of the results to be expected for the entire year. The unaudited condensed consolidated interim financial statements do not include all the disclosures required by accounting principles generally accepted in the United States of America ("US GAAP") and therefore should be read in conjunction with the most recent annual financial statements. The financial information has been prepared in accordance with US GAAP, which differ in certain respects from the statutory financial statements prepared in accordance with accounting practices adopted in Brazil. In preparing the condensed consolidated interim financial statements, the use of estimates is required to account for certain assets, liabilities and other transactions. The Company's condensed consolidated interim financial statements therefore include various estimates concerning the selection of useful lives of property, plant and equipment, carrying values of goodwill, provisions necessary for losses on accounts receivable and for contingent liabilities, employee post-retirement benefits and other similar evaluations. Actual results may vary from estimates. The Company has reported its financial statements in U.S. dollars since 1994 when the U.S. Securities and Exchange Commission permitted foreign registrants to report in U.S. dollars rather than in the currency of the country in which they are incorporated. The U.S. dollar amounts have been remeasured from Brazilian Reais (R$) in accordance with the criteria set forth in Statement of Financial Accounting Standards Nº 52 - "Foreign Currency Translation" (SFAS 52). The U.S. Dollar is used as the Company's functional currency as this has been, and remains, in the opinion of the Companys Board of Directors and Management, the currency in which it principally operates as well as being the Companys primary unit of economic measure. Translation gains and losses are recognized in the income statement, rather than in shareholders equity, and non-monetary assets and liabilities (such as inventory and fixed assets) are converted at the historical exchange rate rather than at the end of period exchange rate. 10 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 2 Recently issued accounting pronouncements In September 2006, the FASB issued SFAS 157  Fair Value Measures which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement shall be effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including any financial statements for an interim period within that fiscal year. In September 2006, the FASB issued SFAS 158  Employers Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R). This Statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit post-retirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. This Statement amends Statement 87, FASB Statement No. 88, EmployersAccounting or Settlements and Curtailments of Defined Benefit Pension Plans and for Termination Benefits, Statement 106, and FASB Statement No. 132 (revised 2003), Employers Disclosures about Pensions and Other Postretirement Benefits, and other related accounting literature. Upon initial application of this Statement and subsequently, an employer should continue to apply the provisions in Statements 87, 88, and 106 in measuring plan assets and benefit obligations as of the date of its statement of financial position and in determining the amount of net periodic benefit cost. An employer with publicly traded equity securities shall initially apply the requirement to recognize the funded status of a benefit plan (paragraph 4) and the disclosure requirements (paragraph 7) as of the end of the fiscal year ending after December 15, 2006. The Company believes that the adoption of these pronouncements will not generate a material impact in its operations. 11 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 3 Income Taxes Income taxes in Brazil comprise federal income tax and social contribution (which is an additional federal income tax). The deferred tax balances at each period are computed at the rates to be in force in the subsequent years and the current tax balances at each period include taxes to be paid currently. The Brazilian statutory enacted rates applicable for federal income tax and social contribution were 25% and 9%, respectively, which represented an aggregate rate of 34%, for both 2006 and 2005. The amounts reported as income tax expense in the consolidated statements of income are reconciled to the statutory rates as follows: Three-month period Nine-month period ended September 30 ended September 30 2006 2005 2006 2005 Income before income taxes, minority interest and equity in results of affiliated companies 130,545 138,392 390,501 366,092 Federal income tax and social contribution at statutory rates 44,385 47,053 132,770 124,471 Adjustments to derive effective tax rate: Depreciation on difference in asset basis 1,440 229 4,736 7,514 Translation effect for the period (2,971) 30,346 21,010 77,880 Fiscal incentive  income tax (8,708) (8,708) Results in subsidiaries with different tax rates (39,130) (21,007) (74,300) (62,764) Interest on stockholders´ equity (12,394) (1,268) (38,000) (23,241) Other 1,566 (3,298) 3,361 (2,065) Income tax (credit) expense in the consolidated statements of income (7,104) 43,347 49,577 113,087 12 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) The major components of the deferred tax accounts in the balance sheet are as follows: September, 30 December, 31 Deferred Tax Asset - Current Assets Unrealized profits on intercompany transactions 19,268 14,439 Deferred Tax Liability  Long-Term Foreign exchange variation taxable on cash basis 65,988 43,393 Difference in basis of accounting for long-term investments 71,959 75,733 Deferred Tax Asset  Long-Term Tax loss carryfowards from operations in Brazil (11,288) (19,029) Tax loss carryfowards from operations outside Brazil (114) Deductible temporary differences - other provisions (39,320) (43,731) Net deferred tax liability  long-term 87,225 56,366 Although realization of net deferred tax assets is not assured, management believes that such realization is more likely than not to occur and, therefore, has not recognized any valuation allowances. 4 Accounts receivable, net September, 30 December, 31 Customers - pulp sales Domestic 8,742 5,820 Export Securitization Program 234,317 232,311 Other 1,957 853 Advances to suppliers 2,230 4,212 Other 19,433 14,177 Allowance for doubtful accounts (4,614 ) (4,067) Total, net 262,065 253,306 At September 30, 2006, one unaffiliated customer accounted for 37% of total customer receivables (at December 31, 2005 one customer accounted for 32% and two for 11% each one) and no other individually accounted for more than 10%. 13 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 5 Inventories September, 30 December, 31 Finished products 142,790 113,282 Raw materials 29,722 21,597 Maintenance supplies 44,637 38,994 217,149 173,873 6 Loans and Financing Long-term debt September, December, 31 Denominated in Brazilian currency  BNDES term loans with varying interest rates; principally the "Long-term Interest Rate" (TJLP) 7.8% to 10.5% (2005  7.8% to 10.5%), due 2006 to 2016 202,736 223,562 Credit Export Note  100% CDI, due 2008 to 2013 48,045 250,781 223,562 Denominated in foreign currencies BNDES Term loans  8.61 to 9.62% (2005  8.51 to 9.51%), due 2006 to 2016 34,154 40,233 International Finance Corporation (IFC) - (2005 - 7.42%) due 2007 to 2014 (*) 50,000 Securitization of export receivables  6.36% ( 2005  5.98% to 7.05%) due 2006 to 2012 110,500 711,580 Import financing  5.62% to 6.27% (2005  3.82% to 4.47%), due 2006 to 2007 3,707 5,561 Pre-export financing  5.56% to 6.49% (2005 - 5.02% to 6.10%) due 2010 to 2013 884,000 183,755 1,032,361 991,129 Total 1,283,142 1,214,691 Less current portion (87,149) (204,406) 1,195,993 1,010,285 (*) - Prepaid on April 12, 2006. 14 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) The long-term portion of the Company's debt at September 30, 2006 becomes due in the following years: 2007 21,217 2008 87,603 2009 60,464 2010 109,211 2011 and thereafter 917,498 Total 1,195,993 As part of managements liquidity strategy, in March 2006 the Company exercised the right to prepay the notes issued in February 2002 (See table below). Additionally, the Company made a tender offer to the holders of notes issued in August 2003 and May 2004 to repurchase such notes, at the discretion of the holders. In September 2006 the Company exercised the right to prepay the rest of the amount related to the notes issued in August 2003. The table below summarizes such prepayments as well as the premium paid on prepayment: Premium paid on debt Emission Principal prepaid amortization in advance February 2002 145,950 2,113 August 2003 344,836 14,436 May 2004 58,000 1,398 548,786 17,947 The premium paid on the debt amortization in advance was recognized against current earnings in the financial expenses caption. 15 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 7 Stockholders equity Stockholders equity included in the financial information presented herein differs from that included in the Company's statutory accounting records as a result of differences between the variations in the US dollar exchange rate and in the indexes mandated, in previous years, for indexation of the statutory financial statements, and of adjustments made to reflect the requirements of US GAAP. Brazilian law permits the payment of cash dividends only from unappropriated retained earnings and certain reserves registered in the Company's statutory accounting records. At September 30, 2006, the statutory reserves available for distribution as dividends, upon approval by the Company's stockholders, amounted to the equivalent of US$ 1.171 million. Basic and diluted earnings per share ("EPS") as of September 30, 2006 and 2005 as presented in the Company's statement of income have been calculated on the following basis taking into consideration the Dividend Allocation between Class A and Class B preferred stock and common stock as discussed in the following summary of significant rights, terms, privileges and conversion features of the Company's stock: Common Stock Class A Stock Class B Stock Voting Rights Yes No, except in the event that dividends are not paid for 3 consecutive years. Voting rights will then be granted until the dividends in arrears for those 3 years are paid. No, except in the event that dividends are not paid for 3 consecutive years. Voting rights will then be granted until the dividends in arrears for those 3 years are paid. Privileges None Priority in the return of capital in the liquidation of the Company; Right to receive cash dividends in an amount 10% higher than dividends attributable to each common stock. Priority in the distribution of a minimum annual cash dividend equivalent to 6% of the capital attributable to it. Priority in the return of capital in the liquidation of the Company; Right to receive cash dividends in an amount 10% higher than dividends attributable to each common stock. Conversion Features None Can be converted into Class B Stock atany time, at the option and cost of the stockholder. Conversion rate 1:1. Cannot be converted into Class A Stock nor to Common Stocks at any time. 16 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) Earnings, if any, in excess of the Class A preferred share minimum dividend will be distributed as dividends to Class B preferred stock and common stock, up to the equivalent on a per-share basis of those paid to Class A preferred stock. Any earnings remaining for distribution thereafter are shared ratably among Class A preferred, Class B preferred and common shares. The following presents the earnings per share calculations: Nine-month period ended September 30 2006 Preferred stock Common Class A Class B Stock Total Dividends and interest on capital 7,017 99,236 76,330 182,583 Undistributed earnings per share 5,599 79,177 60,900 145,676 Net income for the period 12,616 178,413 137,230 328,259 Weighted average number of shares 38,019 537,661 454,908 Basic and diluted earnings per share 0.33 0.33 0.30 Nine-month period ended September 30 2005 Preferred stock Common Class A Class B Stock Total Dividends and interest on capital 4,592 64,951 49,950 119,493 Undistributed earnings per share 3,046 43,081 33,131 79,258 Net income for the period 7,638 108,032 83,081 198,751 Weighted average number of shares 38,022 537,753 454,908 Basic and diluted earnings per share 0.20 0.20 0.18 17 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 8 Contingencies and Commitments (a) Contingencies (i) Labor proceedings At September 30, 2006, the Company had a total provision recorded for other cases of US$ 17.1 million (US$ 16.7 million in December 31, 2005) based on the Courts computation framework and existing labor jurisprudence and a corresponding deposit in an escrow account of US$ 7.5 million (US$ 7.0 million in December 31, 2005). These proceedings are mainly represented by salary readjustments indexes over specific years questioned by some ex-employees. (ii) Social charges proceedings In March 1997, the Company received notification from the INSS (the Brazilian Social Security System) relating to the value of housing allowances paid to certain employees over a period of several years. The Company has been contesting this notification and, at September 30, 2006, has placed approximately US$ 7.8 million in an escrow account to cover this claim. Based on the opinion of its legal advisors, Companys management does not believe that the ultimate resolution of this matter will have a material adverse impact on the Company, and accordingly, no provision has been recognized. (iii) PIS and COFINS contributions The Company is taking action in court against certain changes in the rates and rules for the calculation of the PIS (Social Integration Program) and COFINS (Social Fund) contributions determined by Law 9.718/98, the basis of calculation of which includes financial income and exchange and monetary variations. At September 30, 2006, the accrual for disputed taxes included US$ 72.1 million related to PIS and COFINS on exchange gains on U.S. dollar denominated debt resulting from the appreciation of the Real against the U.S. dollar that occurred following the significant devaluation in early 1999. After analyzing certain legal decisions on similar legal actions of other companies and their implications for Aracruzs case, the Company decided to cancel part of the legal action, regarding the rate increase and the basis of calculation modifications (except for foreign exchange variation), and decided to pay the accrued amount in installments according to a special program of tax collection called PAES, enacted by the law 10.684/2003. Notwithstanding, due to a judgment issued by the Brazilian Supreme Court which considered the modification in the rules for the calculation of PIS and COFINS to be unconstitutional, the Company requested and was granted a provisional remedy allowing it not to pay the PAES installments related to such modification. As of September 30, 2006 the remaining balance amounted to US$ 24.7 million (US$ 23.5 million as of December, 2005) and is recorded in long-term liabilities. 18 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) (iv) Value-Added Tax Credit In 2002, the Company took action in court against the government of the State of Espírito Santo to confirm the legal right to use its accumulated ICMS credits arising from fixed assets, raw material and other goods acquired for utilization in the process of pulp production. In August 2005, the Company entered into a Term of Settlement with the State of Espírito Santo, pursuant to which it liquidated debts on tax rate differences ("diferencial de alíquota") in the amount of US$ 55.7 million. Of this amount, US$ 5.4 million were paid and US$ 50.3 million were compensated with accumulated ICMS credits. The legal action referred to above became redundant due to such settlement and, accordingly it was cancelled by the Company. In September 2005, the government of the State of Espírito Santo passed a new legislation allowing the transference to other taxpayers of ICMS credits resulting from export sales. The new legislation, as amended in June 2006, sets forth that the assignment of such credits shall be requested by October 31, 2006. The Company envisages good chances of successful negotiation aiming to assign accumulated credits to third parties. In May 2006 the Company assigned credits to third parties in the amount of US$ 592 thousand at a discount of US$ 178 thousand. As of September 30, 2006, the balance recorded as a tax asset was US$ 141.2 million (US$ 117.3 million as of December 31, 2005), of which the amount of US$ 137.0 million had a provision for loss (US$ 113.5 million as of December 31, 2005). (v) Social Contribution on profits generated by export sales On September 10, 2003, the Company obtained a Court Order giving it the right not to pay Social Contribution on profits generated by export sales from January 2002 as well as the right to recognize the amounts of tax credits previously compensated in this regard. Pending of final determination, the Company has accrued a liability of US$ 86.3 million as of September 30, 2006 (US$ 74.4 million to December 2005). (vi) Environmental Regulations The Companys forestry and manufacturing operations are subject to both Federal and State government environmental regulations. The Companys management believes that it is in compliance, in all material respects, with all applicable environmental regulations. 19 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) (vii) Income Tax - Deductibility of Social Contribution on the net profit On June 29, 2005, the Company received a tax assessment notice claiming that social contribution charges should not have been deducted from taxable income when calculating income tax for 2000 and 2001. The accrual amounts to US$ 16.2 million as of September 30, 2006. In July 2005, the Company reviewed its calculation of the income tax for the periods covered in the assessment and decided to pay US$ 10.1 million of the requested amount. The Company challenged the balance of the tax assessment via an administrative appeal and therefore the ability of the authorities to charge the tax debt is currently suspended. (viii) Income tax and social contribution - offsetting of tax losses On June 29, 2005, the Company received a tax assessment notice relating to the offsetting of tax losses against taxable income of 2000 and 2001. The Company also received a tax assessment notice relating to 2000, regarding tax losses generated during the period in which the Company took advantage of the BEFIEX tax benefit program. In July 2006 a Court decision did not recognize the Company's right to offset tax losses against taxable income. The Company challenged such decision. Notwithstanding, with the purpose of avoiding penalty charges the Company paid the amount of US$ 23.1 million The existing accrual at September 30, 2006 for the period in which the Company took advantage of the BEFIEX tax benefit program is US$ 30.1 million. (ix) Others Based on an analysis of the disputes involved and on consultation with its legal counsel, the Company has recorded additional provisions in the amount of US$ 14.9 million relating to several other legal disputes and has also made deposits in the amount of US$ 6.7 million in escrow accounts as of September 30, 2006. 20 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) (b) Commitments (i) Indian Communities - Terms of settlement In the first semester of 1998, the Indian communities and the Company entered into Terms of Settlement in which both parties recognized the legitimacy of the Ministry of Justice Edicts 193, 194 and 195, dated March 6, 1998, that determined the enlargement of the Indian reservation in 2,571 hectares of land belonging to the Company. The Company committed itself to a financial aid program to be implemented through social, agricultural, educational, shelter and health projects, up to an amount of approximately R$ 13.5 million (equivalent to US$ 6.2 million at September 30, 2006), monetarily restated by one of the official inflation indexes, to be disbursed within a twenty-year period, conditioned to the accomplishment of certain obligations by the Indian communities. Despite the fact that the Terms of Settlement were in force, during the year 2005 members of the Indian communities invaded some forestry areas and the industrial premises of the Company. Although the Company had obtained provisional measures to be reintegrated in the possession of the invaded areas, as of the end of the second quarter of 2006, these invaders still occupy approximately 11,000 hectares of land to which the Company is legally entitled. Since the invasion represented the breach of the Terms of Settlement by the Indian communities, the Company - after having notified the communities themselves, the National Indian Foundation - FUNAI and the Federal Public Prosecutor (Ministério Público Federal) - suspended all its commitments towards the Indian communities under the Terms of Settlement. As of Setember 30, 2006, during the period in which the Terms of Settlement were being complied with, the Company had donated to the Indian Associations the amount of approximately R$ 9.6 million, equivalent to US$ 4.4 million. On February 17, 2006 FUNAI published Dispatches No. 11 and 12 in the Official Federal Gazette, approving the conclusion of the working group set up by FUNAI Edict No. 1.299/05, which recommends the extension of Indian reserves by approximately 11 thousand hectares, comprised almost entirely of lands whose title and possession belong to Aracruz. These areas were identified by the working group as being land traditionally occupied by Indians. Confident in the robustness of its rights, the Company presented its challenge of those Dispatches on June 19, 2006. 21 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 9 Fiscal incentives As a result of the Barra do Riacho operations being located within the geographic area of ADENE (Agency for the Development of the Northeast) and since Decree No. 4213, of April 16, 2002, recognizes the pulp and paper sector as a priority in the development of the region, Aracruz requested and was granted by the Federal Revenue Service in December 2002 the right to benefit from reductions in corporate income tax. On January 9, 2004, the Company was notified by the Liquidator of the former Superintendência de Desenvolvimento do Nordeste (SUDENE) of its decision to revoke the fiscal benefits previously granted to the Company based on an opinion of the Legal Counsel to the National Integration Ministry on the definition of the geographical area eligible for the recognition of such benefit. During 2004 and 2005, ADENE issued several acts with the objective of annulling the tax benefit used by the Company. Such acts were always challenged by the Company and no final decision on the merits was issued as this point. Nevertheless, in December 2005 the Company was notified by the Federal Revenue Service to pay the amount corresponding to the tax incentive it had recorded, plus interest, in the total amount of US$ 97 million. The Company presented its defense in January 2006 and is currently awaiting a decision. The Companys management, based on the advice of external legal counsel, believes that the decisions of ADENE and of the Federal Revenue Service do not invalidate the benefits recorded (US$ 75 million on December 31, 2005, credited to Capital reserve account). Thus, no provisions for loss were booked for the amounts of the benefits recognized through those dates. Starting January 2005 the Company has not been recognizing this benefit in the calculation of income taxes payable, as it had previously done in prior years. 10 Derivative contracts - foreign currency risk management The Companys foreign currency risk management strategy may use derivative instruments to protect against foreign exchange rate volatility, which may impair the value of certain of the Companys assets. During the nine-month period ended September 30, 2006 the Company has recognized a positive result of US$ 73 million (US$ 37 million in the same period of 2005) related to future dollar contracts registered in BM&F - Brazilian Mercantile & Futures Exchange. These operations have aggregated notional amount of US$ 289 million as of September 30, 2006 and are marked to market on a daily basis, with outstanding balance to be received of US$ 0.4 million (US$ 4 million as of December 31, 2005). 22 Notes to Condensed Consolidated Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 11 Geographical information The Company's exports from Brazil, classified by geographic destination, are as follows: Three-month period Nine-month period ended September 30 ended September 30 (Unaudited) (Unaudited) 2006 2005 2006 2005 North America 171,689 131,550 476,033 394,842 Europe 169,658 159,739 522,445 472,677 Asia 121,721 56,283 323,001 154,066 Other 5,801 3,349 14,726 13,770 Total 468,869 350,921 1,336,205 1,035,355 Sales to two unaffiliated customers represented 46% of net sales in 2006. Two unaffiliated customers represented 48% in 2005. No other individual customers represented more than 10% of net sales. * * * 23 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 06, 2006 ARACRUZ CELULOSE S.A. By: /s/ Carlos Augusto Lira Aguiar Name: Carlos Augusto Lira Aguiar Title: Chief Executive Officer
